Order affirmed, with costs. Memorandum: Both sides are at fault in their methods of proving value of real estate; relator insisting that capitalized income is the only thing to be considered, and defendants relying on proof of cost of reconstruction less depreciation. Other things should be considered. (Heiman v. Bishop, 272 N. Y. 83.) Relator has the burden of proving that the assessment was erroneous, and has, we think, failed in bearing that burden. (People ex rel. Westchester Fire Ins. Co. v. Davenport, 91 N. Y. 574; People ex rel. Haile v. Brundage, 195 App. Div. 745.) All concur. (The order dismisses relator’s writ of certiorari in a proceeding to review assessment upon certain property.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.